             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:20-cr-00078-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
DOUGLAS AARON HOLCOMB,           )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Suppress [Doc. 23] and the Magistrate Judge’s Memorandum and

Recommendation regarding the disposition of that motion [Doc. 31].

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s motion to suppress and

to submit recommendations for its disposition.

     On December 4, 2020, the Magistrate Judge entered a Memorandum

and Recommendation containing proposed findings of fact and conclusions

of law in support of a recommendation regarding the Defendant’s motion.

[Doc. 31]. The parties were advised that any objections to the Magistrate

Judge’s Memorandum and Recommendation were to be filed in writing within


     Case 1:20-cr-00078-MR-WCM Document 48 Filed 12/23/20 Page 1 of 2
fourteen (14) days of service. The deadline for the filing of objections has

now passed, and the parties have not filed any objections to the

Memorandum and Recommendation.

        After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed findings of fact are correct and that the

proposed conclusions of law are consistent with current case law.

Accordingly,    the   Court     hereby         accepts    the   Magistrate   Judge’s

Recommendation that the Defendant’s motion to suppress be denied as

moot.

        IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 31] is ACCEPTED, and the Defendant’s Motion to

Suppress [Doc. 23] is DENIED.

        IT IS SO ORDERED.

                              Signed: December 23, 2020




                                           2

     Case 1:20-cr-00078-MR-WCM Document 48 Filed 12/23/20 Page 2 of 2
